Detailed Action
	The communications received 09/24/2019 have been filed and considered by the Examiner. Claims 1-6 are pending. Claims 1-3 are currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recites the limitation "web".  There is insufficient antecedent basis for this limitation in the claim as it is unclear if it refers to the “honeycomb web” or to a new web. For purposes of Examination, it is understood to correspond to the honeycomb web. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vauchel et al (US 2015/0314489) hereinafter VAU.
As for claim 1, VAU teaches a method for manufacturing soundproof panels of a nacelle of an aircraft (acoustic panels) including a duct (the gap between the panel) [Fig. 1 around the #15-16 area], in which each soundproof panel includes a radially inner skin for being oriented towards the duct, the manufacturing method comprising [Abstract]: 
supplying a mold having a cavity (a mold with cavity portions) [Fig. 1 #3], producing a radially inner skin in the bottom of each cavity, and curing elements present in the mold (drape molding an inner skin over the mold, then polymerized) [0019; 0084].
The mold being capable of producing two soundproof panels simultaneously would be a simple prima facie duplication of parts (the mold) along with the corresponding steps [see e.g. MPEP 2144.04(VI)(B)]. 

As for claim 2, VAU teaches claim 1 and between the production step and the curing step, the method includes a step of positioning a honeycomb web on top of each radially inner skin and then a step of positioning an outer panel on top of each honeycomb web (it is understood that the entire assembly being polymerized means that the polymerization step can be carried out once the layers are assembled) [0019-21; 0084-85]. In addition, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” [see e.g. MPEP 2144.04(IV)(C)].

As for claim 3, VAU teaches claim 1, further including, after the curing step, a step of positioning a honeycomb web on top of each radially inner skin and then a step of positioning an outer panel on top of each honeycomb web (as it is understood that a curing step can occur as soon as the inner skin is placed) [0019-21].

As for claim 4, VAU teaches the mold of claim 1. In addition, the Examiner notes that an apparatus is not defined by the article worked upon or manner employed [see e.g. MPEP 2114-2115]. In addition the bottom of the cavity is capable of shaping the surface of the radially inner skin [see claim 1].

As for claim 5, VAU teaches that a nacelle with two soundproof panels is produced according to claim 1 [Abstract; 0042].

As for claim 6, VAU teaches claim 5 and that it is known to incorporate a nacelle into an aircraft [0010].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vauchel et al (US 2015/0314489) hereinafter VAU in view of Koolman et al (US 2017/0259521) hereinafter KOOL.

As for claim 2, VAU teaches claim 1 and while the Examiner understands VAU to also teach performing the curing step once the entirety of the assembly is assembled, should the Applicant disagree:
KOOL teaches a composite based on two skins with a core that can be used in aircraft [Abstract; 0031] in which the curing step is performed after the skins and the core are assembled on the mold [0008; 0036-37].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected to cure after assembling the entire assembly as one of two options of either curing before assembling or curing after assembling as taught by KOOL in the process of VAU as this would have amounted to selecting a known curing order with the expected result of obtaining a cured product. In addition, this would have amounted to a prima facie chose from a finite number of identified, predictable solutions with a reasonable expectation of success [see e.g. MPEP 2143(I)(E)].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new rejection is presented to address the Amended Claims over Vauchel et al (US 2015/0314489) hereinafter VAU.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                                                                                                                                                                                                                      /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712